  Case 1:18-cv-01392-CFC Document 53 Filed 09/08/20 Page 1 of 1 PageID #: 193




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

  LORRELLE BREZIAL-WILLIAMS,                  )
                                              )          C.A. No.: 1:18-CV-01392-CFC
         Plaintiff,                           )
                                              )
                  v.                          )
                                              )
  NYJAI MALONE AND,                           )
  UNITED STATES OF AMERICA                    )
                                              )
         Defendants.                          )

                                STIPULATION OF DISMISSAL

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), it is hereby stipulated and

 agreed by and between all parties that the above-captioned case shall be dismissed with prejudice

 as to any and all claims made by any and all parties.


By: /s/ Adam F. Wasserman                         By: /s/ Jesse S. Wenger
    Adam F. Wasserman, Esq.                          Jesse S. Wenger, Esq.
    Kenneth M. Roseman, Esq.                         Shamoor Anis, Esq.
    Attorneys for Plaintiff                          Assistant United States Attorneys
                                                     Attorneys for Defendant United States of
                                                     America


                                                  By: /s/ Nicholas E. Skiles
                                                     Nicholas E. Skiles, Esq.
                                                     Bryan Smith, Esq.
                                                     Attorneys for Defendant Nyjai Malone



Dated: September 8, 2020
